Matter of Petralia v New York State Dept. of Labor (2021 NY Slip Op 02725)





Matter of Petralia v New York State Dept. of Labor


2021 NY Slip Op 02725


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed Apr. 30, 2021.) 


MOTION NO. (989/20) CA 20-00221.

[*1]IN THE MATTER OF ARNOLD R. PETRALIA, PETITIONER-APPELLANT, 
vNEW YORK STATE DEPARTMENT OF LABOR, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.